DETAILED ACTION
Claims 2-21 are pending in the Instant Application. 
Claims 2-21 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonis et al. (“Karonis”), United States Patent No. 7,584,123 in view of Eichstaedt et al. (“Eichstaedt “), United States Patent Application Publication No. 2005/0027676, in further view of Xiong et al. (“Xiong”), United States Patent Application Publication No. 2007/0233736, in further view of Scaturro et al. (“Scaturro”), United States Patent Application Publication No. 2002/0078033.  

As per claim, 2, Karonis discloses a computer system comprising: a non-transitory memory ([Col 7, lines 34-48] wherein a memory is described); and one or more hardware processors coupled to the non-transitory memory ([Col 7, lines 34-48] wherein processors are described) and configured to read instructions from the non-transitory memory to cause the computer system to perform operations comprising: 
receiving, from a user via a user device, an event query comprising a set of criteria ([Col 34, lines 32-38] wherein the user queries based on a first criteria); 
determining a location of the user device ([Col 34, lines 32-38] wherein a location can be used, which is the location of the user device as indicated by the user); 
determining that no events are available based on the first set of criteria and the location of the user device ([Fig. 11] wherein the user searched for the criteria “cher” in the location of user device “Los Angeles”, and [Fig. 13a] wherein no event tickets are available);
determining a set of events based on a set of criteria and the location of the user device ([Col 34, lines 39-55] wherein a query with a location can be used to find events and those results are returned to the user); but does not disclose determining a second set of criteria that is less restricting than the first set of criteria without requiring any further inputs from the user; determining a set of events based on the second set of criteria; aggregating, from each of a set of seller platforms, ticket availability information for the set of events; causing the aggregated ticket availability information to be displayed on the user device; and in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Eichstaedt teaches in response to determining that no events are available based on the first set of criteria, determining a second set of criteria that is less restricting than the first set of criteria without requiring any further inputs from the user ([0040] wherein if there are no results based on the original query, a broadened search is found to find results without requiring any user input); and determining a set of events based on the second set of criteria ([0041] wherein the query results are provided to a user); but does not teach aggregating, from each of a set of seller platforms, ticket availability information for the set of events; causing the aggregated ticket availability information to be displayed on the user device; and in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Xiong teaches aggregating, from each of a set of seller platforms, ticket availability information for the set of events ([0253] wherein tickets are aggregated from different sources); causing the aggregated ticket availability information to be displayed on the user device ([0253] wherein the ticket availability on different seller platforms is displayed to the user), but does not disclose in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Scaturro teaches in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user ([0047] wherein the user can purchase tickets via a link). Karonis and Eichstaedt provide results to a search. While Karonis is an event search using location to provided results to a ticketed event based on a user search, Eichstaedt queries computer events based on a search from a computer. In addition, Eichstaedt teaches determining if there are zero results and trying for results again with a less restrictive search.  One could replace the query and type of results in Eichstaedt with query and type of events in Karonis.to query for results with a less restrictive search query when zero results are returned to teach the claimed invention.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the query type and type of events in Eichstaedt can be replaced with the with query by location and type of events in Karonis and the results would be predictable since the search system would not change based on who is writing the query and what is being queried. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of searching events by location in Karonis with the determination that there are no results and broadening the search in Eichstaedt in order to provide the closest information to the user request even when an exact match may not exist.  Both Karonis and Xiong teach displaying event information. One could incorporate the ticket marketplaces from Xiong with the events from Karonis to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of determining events from user information in Karonis with the displaying of ticket marketplaces for those events in Xiong in order to be able to compare and receive the lowest prices for events. Karonis, Xiong and Scaturro describe presenting ticket information to the user. One could incorporate the links to purchase a ticket in Scaturro with the ticket results from Karonis and Xiong to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of providing an aggregation of query results in the combination of Karonis and Xiong with the links to buy the tickets in Scaturro in order to provide a method of determining the number of sales to monetize the searching process. 

As per claim 3, note the rejection of claim 2 where Karonis, Eichstaedt, Xiong and Scaturro are combined. The combination teaches the computer system of claim 2. Xiong further teaches wherein the aggregated ticket availability information includes, for each of the set of events, a venue for a corresponding event ([0248] wherein each listing is venue specific event), a number of tickets being sold by each of the set of seller platforms for the corresponding event ([0253] wherein ticket availability is the number of tickets being sold), and a price range for the tickets being sold by each of the set of seller platforms for the corresponding event ([0253] wherein the price range is described).

As per claim 16, Karonis discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
receiving, from a user via a user device, an event query comprising a first set of criteria ([Col 34, lines 32-38] wherein the user queries based on a first criteria); determining that no events are available based on the first set of criteria([Fig. 11] wherein the user searched for the criteria “cher” in the location of user device “Los Angeles”, and [Fig. 13a] wherein no event tickets are available); but does not disclose; but does not disclose in response to determining that no events are available based on the first set of criteria, determining a second set of criteria that is less restricting than the first set of criteria--without requiring any further puts from the User;Page 5 of 11 Appl. No.: 17/140,635 determining a set of events based on the second set of criteria; aggregating, from each of a set of seller platforms, ticket availability information for the set of events; causing the aggregated ticket availability information to be displayed on the user device; and in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Eichstaedt teaches in response to determining that no events are available based on the first set of criteria, determining a second set of criteria that is less restricting than the first set of criteria without requiring any further inputs from the user ([0040] wherein if there are no results based on the original query, a broadened search is found to find results without requiring any user input);Page 5 of 11 Appl. No.: 17/140,635 determining a set of events based on the second set of criteria ([0041] wherein the query results are provided to a user); but does not teach aggregating, from each of a set of seller platforms, ticket availability information for the set of events; causing the aggregated ticket availability information to be displayed on the user device; and in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Xiong teaches aggregating, from each of a set of seller platforms, ticket availability information for the set of events([0253] wherein tickets are aggregated from different sources); causing the aggregated ticket availability information to be displayed on the user device([0253] wherein the ticket availability on different seller platforms is displayed to the user); but does not teach in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user. However, Scaturro teaches in response to processing a purchase transaction of a ticket for the user, transmitting a link to the ticket to an address associated with the user ([0047] wherein the user can purchase tickets via a link). Karonis and Eichstaedt provide results to a search. While Karonis is an event search to provided results to a ticketed event based on a user search, Eichstaedt queries computer events based on a search from a computer. In addition, Eichstaedt teaches determining if there are zero results and trying for results again with a less restrictive search.  One could replace the query and type of results in Eichstaedt with query and type of events in Karonis.to query for results with a less restrictive search query when zero results are returned to teach the claimed invention.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the query type and type of events in Eichstaedt can be replaced with the with query and type of events in Karonis and the results would be predictable since the search system would not change based on who is writing the query and what is being queried. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of searching events in Karonis with the determination that there are no results and broadening the search in Eichstaedt in order to provide the closest information to the user request even when an exact match may not exist.  Both Karonis and Xiong teach displaying event information. One could incorporate the ticket marketplaces from Xiong with the recommended events from Karonis to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of determining events from user information in Karonis with the displaying of ticket marketplaces for those events in Xiong in order to be able to compare and receive the lowest prices for events. Karonis, Xiong and Scaturro describe presenting ticket information to the user. One could incorporate the links to purchase a ticket in Scaturro with the ticket results from Karonis and Xiong to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of providing an aggregation of query results in the combination of Karonis and Xiong with the links to buy the tickets in Scaturro in order to provide a method of determining the number of sales to monetize the searching process. 

As per claim 17. Claim 17 is a product that performs the method of the system of claim 3 and is rejected for the same rationale and reasoning. 

Claims 4-8 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonis in view of Eichstaedt in further view of Xiong in further view of Valentino, United States Patent Application Publication No. 2007/0265892. 

As per claim 4, note the rejection of claim 2 where Karonis, Eichstaedt, Xiong and Scaturro are combined are combined. The combination teaches the computer system of claim 2. Karonis further discloses receiving, from the user device, a selection of one the set of events ([Fig. 55] wherein a user can select to bid on tickets to an event in the recommendation window), but does not disclose causing to be displayed on the user device, in response to receiving the selection, an interactive seat map for the set of events. However, Valentino teaches causing to be displayed on the user device, in response to receiving the selection, an interactive seat map for the one of the set of event ([0030] wherein the interactive seat map is described where one can select parts of the stadium and the available tickets are shown.)
Karonis describes a user selecting an event with the intention to obtain tickets. One could use that selection link to show the interactive venue map in Valentino to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the ticket searching and multiple seller platforms in the combination of Karonis and Xiong with the interactive map from Valentino in order to provide a location of seats in a manner that shows the user where the seats are actually located. 

As per claim 5, note the rejection of claim 4 where Karonis, Eichstaedt, Xiong, Scaturro and Valentino are combined. The combination teaches the computer system of claim 4. Valentino further teaches wherein the interactive seat map includes a set of graphical elements, each of the set of graphical elements representing a seat location for a corresponding ticket ([0030] wherein the sections of the maps are representative of seat locations).  

As per claim 6, note the rejection of claim 4 where Karonis, Eichstaedt, Xiong, Scaturro and Valentino are combined. The combination teaches the computer system of claim 5. Valentino further teaches wherein the operations further comprise causing to be displayed on the user device, in response to a selection of one of the set of graphical elements on the user device, information associated with the corresponding ticket ([0030] wherein when the user selects a set of elements, (sections), the available tickets are shown). 
  
As per claim 7, note the rejection of claim 4 where Karonis, Eichstaedt, Xiong, Scaturro and Valentino are combined. The combination teaches the computer system of claim 6. Xiong further teaches wherein the information for the corresponding ticket includes at least one of a name of at least one seller platform that offers the corresponding ticket for sale, and a price for the corresponding ticket ([0253] wherein “at least one” is used in the claim language and a price of the ticket from the seller platform is described).  

As per claim 8, note the rejection of claim 2 where Karonis, Eichstaedt, Xiong and  Scaturro are combined. The combination teaches the computer system of claim 2, but does not teach wherein the operations further comprise: receiving, from the user device a selection of one or more filters; and updating the aggregated ticket availability information based on the selection of the one or more filters. However, Valentino teaches wherein the operations further comprise: receiving, from the user device, a selection of one or more filters ([0030] wherein the selection of a section is the selection of a filter); and updating the ticket availability information based on the selection of the one or more filters ([0030] wherein the ticket information changes based on where the cursor is located). 
Xiong teaches aggregated ticket availability information, but not specifically describe filtering those tickets. One could apply the filters in Valentino to the aggregated tickets in Xiong to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the ticket searching and multiple seller platforms in the combination of Karonis and Xiong with the filtered map from Valentino in order to provide a location of seats in a manner that shows the user where the seats are actually located. 

As per claim 18, claim 18 is a product that performs the method of the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that performs the method of the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a product that performs the method of the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 21, claim 21 is a product that performs the method of the system of claim 7 and is rejected for the same rationale and reasoning. 





Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonis in view of Eichstaedt, in further view of Xiong.

As per claim 9, Karonis discloses a method comprising: 
receiving, by one or more hardware processors and from a user via a user device, 
an event query comprising a set of criteria([Col 34, lines 32-39] wherein the user queries based on a first criteria); determining a location of the user device ([Col 34, lines 32-38] wherein a location can be used, which is the location of the user device as indicated by the user); determining that no events are available based on the first set of criteria and the location of the user device([Fig. 11] wherein the user searched for the criteria “cher” in the location of user device “Los Angeles”, and [Fig. 13a] wherein no event tickets are available); and determining a set of events based on the a set of criteria and the location of the user device ([Col 34, lines 39-55] wherein a query with a location can be used to find events and those results are returned to the user), but does not disclose in response to determining that no events are available based on the first set of criteria and the location of the user device, determining a second set of criteria that is less restricting than the first set of criteria without requiring any further inputs from the user; determining a set of events based on the second set of criteria and the location of the user device; aggregating, from each of a set of seller platforms, ticket availability information for the set of events; and causing the aggregated ticket availability information to be displayed on the user device. However, Eichstaedt teaches in response to determining that no events are available based on the first set of criteria of the user device, determining a second set of criteria that is less restricting than the first set of criteria without requiring any further inputs from the user([0040] wherein if there are no results based on the original query, a broadened search is found to find results without requiring any user input); determining a set of events based on the second set of criteria([0041] wherein the query results are provided to a user); but does not teach aggregating, from each of a set of seller platforms, ticket availability information for the set of events; and causing the aggregated ticket availability information to be displayed on the user device. However, Xiong teaches aggregating, from each of a set of seller platforms, ticket availability information for the set of events([0253] wherein tickets are aggregated from different sources); and causing the aggregated ticket availability information to be displayed on the user device([0253] wherein the ticket availability on different seller platforms is displayed to the user). Karonis and Eichstaedt provide results to a search. While Karonis is an event search using location to provided results to a ticketed event based on a user search, Eichstaedt queries computer events based on a search from a computer. In addition, Eichstaedt teaches determining if there are zero results and trying for results again with a less restrictive search.  One could replace the query and type of results in Eichstaedt with query and type of events in Karonis.to query for results with a less restrictive search query when zero results are returned to teach the claimed invention.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the query type and type of events in Eichstaedt can be replaced with the with query by location and type of events in Karonis and the results would be predictable since the search system would not change based on who is writing the query and what is being queried. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of searching events by location in Karonis with the determination that there are no results and broadening the search in Eichstaedt in order to provide the closest information to the user request even when an exact match may not exist.  Both Karonis and Xiong teach displaying event information. One could incorporate the ticket marketplaces from Xiong with the recommended events from Karonis to teach the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of determining events from user information in Karonis with the displaying of ticket marketplaces for those events in Xiong in order to be able to compare and receive the lowest prices for events.

As per claim 10, claim 10 is a method that is performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonis in view of Eichstaedt in further view of Xiong in further view of Valentino, United States Patent Application Publication No. 2007/0265892. 

As per claim 11, claim 11 is a method that is performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is a method that is performed by the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is a method that is performed by the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a method that is performed by the system of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a method that is performed by the system of claim 8 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s amendments to claims has modified the claims to overcome the double patenting rejection, and as a result, the rejection has been withdrawn. 
As per the prior art rejections, Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168